629 S.E.2d 283 (2006)
STATE of North Carolina
v.
Jonathan E. ROGERS.
No. 87P05.
Supreme Court of North Carolina.
January 26, 2006.
Jonathan E. Rogers, Pro Se.
William P. Hart, Special Deputy Attorney General, Ronald L. Moore, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 4th day of February 2005 in this matter for a writ of certiorari to review the order of the Superior Court, Buncombe County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 26th day of January 2006."